                                IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

Garren C.,1

                   Plaintiff,                                                        Civ. No. 1:18-cv-00860-MC

         v.                                                                          OPINION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
_____________________________

MCSHANE, Judge:

         On September 20, 2012, Plaintiff filed an application for benefits, alleging disability as of

April 1, 2010. Tr. 139.2 An Administrative Law Judge (“ALJ”) denied the application in April

2015, finding the claimant not disabled under the Social Security Act. Tr. 139. In March 2017,

after the Appeals Council remanded the ALJ’s decision, a second ALJ found claimant was not

disabled under the Act. Tr. 25. Plaintiff argues the ALJ erred in rejecting his subjective symptom

testimony, in rejecting the examining medical source opinion of Dr. Shields and the treating

medical source opinion of Dr. Tiffany, and in relying on Vocational Expert (“VE”) testimony

that differed from the Dictionary of Occupational Titles (“DOT”). This Court has jurisdiction

under 42 U.S.C. §§ 405(g) and 1383(c)(3). Because the Commissioner’s decision is based on

proper legal standards and supported by substantial evidence, the Commissioner’s decision is

AFFIRMED.

1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.
2
  “Tr” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

1 – OPINION AND ORDER
                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill

v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997)). To determine whether substantial evidence exists, we review the administrative

record as a whole, weighing both the evidence that supports and that which detracts from the

ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989). “If the evidence can

reasonably support either affirming or reversing, ‘the reviewing court may not substitute its

judgment’ for that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d

519, 523 (9th Cir. 2014) (quoting Reddick v. Chater, 157 F.3d 715, 720-21 (9th Cir. 1996)).

                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520 & 416.920 (2012). The initial burden of

proof rests upon the claimant to meet the first four steps. If the claimant satisfies his burden with

respect to the first four steps, the burden shifts to the Commissioner for step five. 20 C.F.R. §

404.1520. At step five, the Commissioner must show that the claimant is capable of making an

adjustment to other work after considering the claimant’s residual functional capacity (RFC),

age, education, and work experience. Id. If the Commissioner fails to meet this burden, then the

claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant



2 – OPINION AND ORDER
numbers in the national economy, the claimant is not disabled. Bustamante v. Massanari, 262

F.3d 949, 953-54 (9th Cir. 2001).

        In a disability function report, Plaintiff alleged he stopped working due to his

impairments. Tr. 346. During hearings, Plaintiff testified that he has always used his cane for the

past five or six years. Tr. 54, 80. Plaintiff testified that aside from dropping off and picking up

his children from school, he typically spends the rest of the day “[e]ither sitting down in my chair

or laying back in my chair watching TV or on my phone, whatever, that’s about it.” Tr. 58–59. In

October 2012, Plaintiff stated he was “a stay at home dad pretty much all the time, since 2008,

since my injuries are affecting walking, caring, and communicating with people.” Tr. 352.

Plaintiff also testified as to the severity of his back, hip, knees, and left ankle pain, saying that his

left side is “all messed up.” Tr. 54–55. Plaintiff testified that poor communication hindered his

ability to get jobs. Tr. 57.

        The ALJ determined that Plaintiff had the following severe impairments: lumbar

degenerative disc disease; left hip degenerative joint disease; left knee degenerative joint disease

with meniscal tear; mild degenerative joint disease of the right knee; left ankle degenerative joint

disease; affective disorder; traumatic brain injury resulting in expressive dysphasia; mild

cognitive disorder; posttraumatic stress disorder; and insomnia. Tr. 27. At step 4, the ALJ

determined that Plaintiff:

        can lift, carry, push, and pull 20 pounds occasionally and 10 pounds frequently.
        He can stand an/or [sic] walk for 2 hours and sit for up to 6 hours in an 8-hour
        workday, with normal breaks. He needs to use a cane to ambulate away from the
        work station and he should not push and pull with the left lower extremity. The
        claimant should not climb ladders, ropes, or scaffolds, but can occasionally climb
        ramps and stairs, balance, stoop, and crouch. He should not kneel or crawl and
        should not be exposed to moving mechanical parts or unprotected height hazards.
        The claimant should avoid noise above SCODOT level 3 (moderate noise) and is
        limited to simple, routine tasks that can be learned in 30 days or less. He is limited
        to isolated work, with no public contact, occasional direct co-worker contact with

3 – OPINION AND ORDER
           no group tasks, occasional supervisor contact, and no telephone work. He is
           further limited to low stress work, with only occasional changes in the work
           setting, occasional changes in work duties, no conveyor-belt-pace work, and only
           simple work-related decisionmaking.

Tr. 30–31.

           As noted, Plaintiff argues the ALJ erred in rejecting his subjective symptom testimony, in

rejecting the opinion of treating physician Dr. Shields and the opinion of examining physician

Dr. Tiffany, and in relying on VE testimony that differed from the DOT. I address each argument

in turn.

    1. The ALJ’s Adverse Credibility Determination

           The ALJ is not “required to believe every allegation of disabling pain, or else disability

benefits would be available for the asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).”

Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d 597,

603 (9th Cir.1989)). Still, the ALJ must provide “specific, clear and convincing reasons” to

discredit subjective symptoms testimony. Vasquez v. Astrue, 572, F.3d 586, 591 (9th Cir. 2009)

(quoting Smolen v. Charter, 80 F.3d 1273, 1282 (9th Cir. 1996)). In formulating these reasons,

the ALJ “may consider a range of factors in assessing credibility.” Ghanim v. Colvin, 763 F.3d

1154, 1163 (9th Cir. Aug. 18, 2014). These factors can include “ordinary techniques of

credibility evaluation,” id., as well as:

           (1) whether the claimant engages in daily activities inconsistent with the alleged
           symptoms; (2) whether the claimant takes medication or undergoes other
           treatment for the symptoms; (3) whether the claimant fails to follow, without
           adequate explanation, a prescribed course of treatment; and (4) whether the
           alleged symptoms are consistent with the medical evidence.

Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir.2007).

           The ALJ in this case supported her credibility determination with references to several of

the above factors:


4 – OPINION AND ORDER
       Specifically, although the claimant alleged that he stopped working due to his
       conditions in his adult disability report, he testified that he stopped working at his
       last full-time job because he was passed over for promotions, not because he was
       physically unable to perform the work. The claimant testified that after he left his
       job with Adroit, he continued performing similar work as a self-employed
       contractor until 2012 when his VA disability benefits increased. Moreover,
       although the claimant testified that he has difficulty with his memory and
       concentration, he was able to continue performing this skilled work after his
       alleged onset date, when his impairments allegedly became disabling. This
       testimony that he continued working in the same type of skilled work and stopped
       working, not due to his condition, but because of a change in his financial
       situation, is not consistent with his allegation that he was unable to work due to
       his impairments.

       Furthermore, although the medical evidence indicates that the claimant has
       neurocognitive impairment that limits his ability to communicate, the medical
       evidence indicated that these impairments were largely unchanged since 1988 and
       did not preclude him from performing skilled work as a carpenter on a regular,
       sustained basis after the injury. This evidence is not consistent with the claimant's
       testimony that he was unable to work effectively due to his difficulty
       communicating with others.

                                                ****

       Finally, the claimant's activities of daily living are not entirely consistent with his
       allegations of severe mental and physical impairment. The claimant's wife
       indicated that the claimant was able to attend their children's sporting events, feed
       and walk their dogs, take the children to school, do household chores including
       laundry and washing the dishes, run errands including going shopping, drive a
       car, manage finances, visit with friends and neighbors, and attend church services.
       Moreover, the claimant's medical records indicate that the claimant was more
       active than he alleged at the hearing. In an October 2011 visit, the claimant
       reported that he had moderately heavy callouses from cutting firewood; in
       February 2012 a treatment provider noted that the claimant remained "active" and
       was able to perform all of his own care; in April 2012 visit, the claimant reported
       that he had recently been "lifting beams"; in January 2016, the claimant reported
       that he tries to exercise regularly walking or with weights; in May 2016, the
       claimant's treating physician noted that the claimant was "fit-appearing;” and
       during a July 2016 examination, the claimant reported that he tries to stay
       physically fit”. [sic] This evidence suggests that the claimant was more physically
       active than he alleged.

Tr. 35–36. (internal citations omitted).




5 – OPINION AND ORDER
         The ALJ’s reasoning above is supported by substantial evidence in the record. The record

demonstrates that Plaintiff left his job at Adroit because he kept getting passed over for

promotions, not due to his impairments. Tr. 53. While Plaintiff quit that job before the alleged

onset date, he continued to work construction self-employed through 2012, over a year past the

alleged onset date. Tr. 54–56. Plaintiff testified that this work was the “same thing” as his work

at Adroit. Tr. 54. Here, the ALJ reasonably inferred that Plaintiff’s ability to work past the

alleged onset date contrasted with his testimony that he was no longer able to work past the

alleged onset date due to his impairments. Drouin v. Sullivan, 966 F.2d 1255, 1258 (9th Cir.

1992).

         At a hearing, Plaintiff testified that he stopped working self-employed construction in

2012 because he received an increase in his VA disability pension rate. Tr. 54. This contrasts

with Plaintiff’s earlier statement that he quit working due to his impairments. Additionally, an

ALJ may point to the fact that a claimant quits working for reasons unrelated to any impairment

in finding the claimant not entirely credible as to the extent of his alleged limitations. Bruton v.

Massanari, 268 F.3d 824, 828 (9th Cir. 2001).

         The record also supports the ALJ’s conclusion that Plaintiff’s daily activities were

inconsistent with his subjective symptom testimony. As noted by the ALJ, Plaintiff’s wife stated

that he regularly took the dogs out, did the laundry, visited with friends, managed his own

finances, drove a car, went shopping, and did the dishes. Tr. 353–362. In December 2011—over

a year after the alleged onset date—a treatment provider stated that Plaintiff was active and fully

took care of himself. Tr. 465. In April 2012, Plaintiff stated that he recently lifted beams. Tr.

434. An ALJ may point to such a contrast as evidence suggesting a lower level of pain and fewer

limitations than alleged. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Likewise, the



6 – OPINION AND ORDER
ALJ did not err in noting that Plaintiff’s daily activities, and the fact that he had “moderately

heavy callouses from cutting firewood” contrasted with Plaintiff’s testimony that other than

taking his children to and from school, he spent his days “[e]ither sitting down in my chair or

laying back in my chair watching TV or on my phone, whatever, that’s about it.” Tr. 58–59.

       The medical record also supports the ALJ’s credibility determination. Although medical

evidence indicated that Plaintiff has a communication impairment, it has been mostly stable since

Plaintiff’s 1988 accident. Specifically, the record indicates that “there is no evidence that

[Plaintiff’s] language deficits have significantly worsened over the past 23 years. But that is

expected because Traumatic Brain Injury is not a progressive disorder once the immediate risk of

swelling and bleeding is past.” Tr. 497. Plaintiff alleges disability as of 2010, over two decades

after the motor vehicle accident where Plaintiff sustained a traumatic brain injury. Tr. 139, 497.

The ALJ noted:

       Furthermore, although the medical evidence indicates that the claimant has [a]
       neurocognitive impairment that limits his ability to communicate, the medical
       evidence indicated that these impairments were largely unchanged since 1988 and
       did not preclude him from performing skilled work as a carpenter on a regular,
       sustained basis after the injury. This evidence is not consistent with the claimant’s
       testimony that he was unable to work effectively due to his difficulty
       communicating with others.

Tr. 35 (internal citations omitted).

       The ALJ properly supported her credibility determination with substantial evidence from

the medical record, and thus this Court “may not engage in second guessing.” Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

    2. The ALJ’s Rejection of Dr. Shields’ and Dr. Tiffany’s Opinions

           a. Dr. Tiffany’s Opinion

       In November 2014, Dr. Tiffany—Plaintiff’s treating psychiatrist—assessed Plaintiff’s

condition. The ALJ summarized Dr. Tiffany’s opinion:
7 – OPINION AND ORDER
        In his statement, Dr. Tiffany indicated that the claimant’s mental impairments
        were stable and included major depressive disorder, and cognitive disorder NOS
        with aplasia. . . . Dr. Tiffany generally opined that the claimant had some serious
        limitations, but was not precluded from performing unskilled mental work tasks;
        he was unable to meet competitive standards regarding his ability to deal with the
        stress of semiskilled and skilled work. However, Dr. Tiffany also opined that the
        claimant would miss about 3 days of work per month on average due to his
        impairments or treatment. Dr. Tiffany did not explain which impairments caused
        these limitations, but insinuates the limitations were related to the claimant’s
        issues concentrating, remembering complex instructions, worsening tics, and
        stress.

Tr. 37. (internal citations omitted).

        The ALJ gave partial weight to most of Dr. Tiffany’s opinion, but little weight to the

portion opining Plaintiff would miss about 3 days of work per month. Tr. 37.

        Generally, a treating doctor’s opinion is entitled to more weight than an examining

doctor’s opinion and a reviewing doctor’s opinion. Garrison v. Colvin, 759 F.3d 995, 1012 (9th

Cir. 2014). This is because “these sources are likely to be the medical professionals most able to

provide a detailed, longitudinal picture of your medical impairment(s) and may bring a unique

perspective to the medical evidence that cannot be obtained from the objective medical findings

alone or from reports of individual examinations, such as consultative examinations or brief

hospitalizations.” 20 C.F.R. § 404.1527(c)(2). However, when faced with conflicting medical

evidence, the ALJ is charged with resolving that conflict. Chaudhry v. Astrue, 688 F.3d 661, 671

(9th Cir. 2012). And not every treating medical source opinion faced with conflicting medical

evidence must be accepted. “When confronted with conflicting medical opinions, an ALJ need

not accept a treating physician's opinion that is conclusory and brief and unsupported by clinical

findings.” Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

        The ALJ here supported her decision to give partial weight to Dr. Tiffany’s opinion with

reference to the factors above. Specifically, the ALJ noted Dr. Tiffany provided no explanation



8 – OPINION AND ORDER
regarding which impairment or impairments would cause Plaintiff to miss three days per month.

Tr. 37, 774–778. Assuming Dr. Tiffany based this limitation on Plaintiff’s mental impairments,

the ALJ noted “this opinion would not be consistent with the claimant’s history of maintaining

consistent, skilled work for several years after his motor vehicle accident, after which his mental

symptoms largely stabilized.” Tr. 37.3 As demonstrated above, this finding is supported by

substantial evidence in the record. The ALJ reasonably rejected this portion of Dr. Tiffany’s

opinion as it was brief, conclusory, and unsupported by other evidence in the record.

Tonapetyan, 242 F.3d at 1149.

         As noted, the ALJ gave partial weight to the rest of Dr. Tiffany’s opinion. The only

aspect of that opinion precluding Plaintiff from competitive work was Dr. Tiffany’s opinion that

Plaintiff was unable to deal with the stress of skilled or semi-skilled work. Tr. 777. The ALJ

limited Plaintiff to simple, routine tasks. Tr. 37. By limiting Plaintiff’s work to these tasks, the

ALJ accounted for Dr. Tiffany’s opinion that Plaintiff was incapable of dealing with even semi-

skilled work.

             b. Dr. Shields’ Opinion

         In December 2016, Dr. Shields examined Plaintiff. The ALJ summarized Dr. Shield’s

opinion:

         claimant's expressive language problems range from mild-to-moderate in severity;
         he had mild-to-moderate deficits in executive function such as mental flexibility,
         auditory-working memory, and visual-working memory; he was capable of
         understanding, remembering, and carrying out short and simple instructions
         immediately after presentation; he likely experiences moderate-to-severe
         impairment on following short, simple, instructions after a lengthy delay; he had
         moderate impairment in the ability to sustain concentration on tasks over
         extended periods of time; he had a low social frustration tolerance; and he had
         moderate-to-severe impairment in persistence and pace.


3
 To the extent Dr. Tiffany based this opinion on Plaintiff’s physical impairments, the ALJ rejected the opinion
because it was not “within Dr. Tiffany’s area of specialty as a psychiatrist.” Tr. 37.

9 – OPINION AND ORDER
Tr. 36–37. (internal citations omitted).

       The ALJ gave minimal weight to Dr. Shields’ opinion, finding it “is not generally

consistent with the evidence of record including the claimant’s ability to perform skilled work

consistently for many years despite his mental limitations, which have been stable since the

claimant’s [Traumatic Brain Injury] in 1998.” Tr. 37 (internal citation omitted).

       Generally, an examining doctor’s opinion is entitled to more weight than a reviewing

doctor’s opinion. Garrison, 759 F.3d at 1012. This is because 20 C.F.R. § 404.1527(c)(1)

expressly provides for it. But as noted, when faced with conflicting medical evidence, the ALJ is

charged with resolving that conflict. Chaudhry, 759 F.3d at 671. When an examining doctor’s

opinion conflicts with another doctor’s opinion, an ALJ “may only reject it by providing specific

and legitimate reasons that are supported by substantial evidence. . . .” Bayliss v. Barnhart, 427

F.3d 1211, 1216 (9th Cir. 2005). The ALJ can do this “by setting out a detailed and thorough

summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and

making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998).

       Here the ALJ provided such a summary. Dr. Shields documented issues with memory,

understanding, and carrying out directions. Tr. 615. However, as noted, Plaintiff suffered these

cognitive impairments in 1988 and his mental condition remained stable in the 20-plus years

since that accident. Tr. 497. Additionally, Plaintiff performed skilled work as a carpenter and

foreman for years after the accident (and past the alleged onset date). Tr. 53–57, 328–329.

Because the medical record and Plaintiff’s work history contrast with Dr. Shields’ opinion, the

ALJ did not err in discounting it.




10 – OPINION AND ORDER
    3. The Vocational Expert Testimony

       Plaintiff asserts that the ALJ erred when he relied on the testimony of the VE. Pl.’s Op.

Br. 3. The VE testified that Plaintiff can work three occupations classified as “light” under the

Dictionary of Occupational Titles. (“DOT”). Tr. 66. The full range of “light” occupations

requires standing up to six hours per day. SSR 83-10. However, the ALJ determined that Plaintiff

can stand no more than two hours per day. Tr. 30. The VE testified that the three occupations

would allow a worker to sit or stand at will. Tr. 70. He based this testimony on his experience,

job contacts, and work surveys. Tr. 70. Plaintiff argues that there is a conflict between this VE

testimony and the DOT and that the VE merely provided a conclusory explanation for his

deviation from the DOT. Plaintiff then concludes that the ALJ unreasonably relied on the VE

testimony over the DOT and thus a remand is necessary.

       Massachi v. Astrue provides clear guidance in resolving apparent or actual conflicts

between the DOT and VE testimony:

       In making disability determinations, the Social Security Administration relies
       primarily on the Dictionary of Occupational Titles for “information about the
       requirements of work in the national economy.” The Social Security
       Administration also uses testimony from vocational experts to obtain occupational
       evidence. Although evidence provided by a vocational expert “generally should
       be consistent” with the Dictionary of Occupational Titles, “[n]either the
       [Dictionary of Occupational Titles] nor the [vocational expert] . . . evidence
       automatically ‘trumps’ when there is a conflict.” Thus, the ALJ must first
       determine whether a conflict exists. If it does, the ALJ must then determine
       whether the vocational expert's explanation for the conflict is reasonable and
       whether a basis exists for relying on the expert rather than the Dictionary of
       Occupational Titles.
Massachi v. Astrue, 486 F.3d 1149, 1153 (9th Cir. 2007) (alterations and ellipses in

original) (citations omitted).

       Plaintiff is correct that an ALJ must find that a claimant can stand for six hours

per day to deem them capable of the full range of light work. SSR 83-10. However, the


11 – OPINION AND ORDER
ALJ plainly stated that Plaintiff is not capable of the full range of light work. Tr. 40.

What’s more, the relevant regulation makes it clear that not every job classified as light

necessarily involves standing for prolonged periods of time. “[A] job is in this [light]

category when it requires a good deal of walking or standing, or when it involves sitting

most of the time with some pushing and pulling of arm or leg controls.” 20 C.F.R. §

404.1567(b) (emphasis added). As the “or” above indicates, not every light job requires a

good deal of walking or standing.

       Thus, the operative question is not, as Plaintiff has framed it, if there is a conflict

between the ALJ’s finding that Plaintiff can only stand for two hours a day and the

requirements to perform the full range of light work. The operative question instead is if

there is a conflict between the VE testimony about the physical requirements of the three

stated occupations the ALJ found Plaintiff capable of performing and the DOT’s

description of these occupations.

       Turning to that question, the ALJ expressly stated that there was no conflict

between the VE testimony and the DOT. Tr. 40. During the hearing, the ALJ asked for

clarification from the VE because his testimony addressed workplace factors not directly

addressed by the DOT for the positions provided by the VE. Tr. 70. The VE providing

information supplemental to, but not necessarily in conflict with, the DOT listing. “For a

difference between an expert's testimony and the [DOT’s] listings to be fairly

characterized as a conflict, it must be obvious or apparent.” Gutierrez v. Colvin, 844 F.3d

804, 808 (9th Cir. 2016). Because there is no obvious or apparent conflict between the

VE testimony and the DOT listing, the ALJ did not err in relying on the VE testimony.




12 – OPINION AND ORDER
       But even assuming there had been a conflict, the ALJ did not err in relying on the

VE testimony over the DOT. The VE stated that the three occupations identified may be

performed sitting or standing. Tr. 66–67. The VE testified that he based any departure

from the DOT on his extensive education, experience, and employer contacts. Tr. 70. The

VE explained the three jobs were “generally considered light . . . because these jobs are

described as assembly which suggests standing all day, but in most of these type

occupations, and the ones I gave you, the option to sit on a stool at a bench is there, so

that’s why it allows a sit/stand option.” Tr. 68. While Plaintiff asks for more specific

justification, Pl.’s Op. Br. 3, “[a] VE's recognized expertise provides the necessary

foundation for his or her testimony. Thus, no additional foundation is required.” Bayliss,

427 F.3d at 1218. The ALJ asked the VE about any possible conflict between his

testimony and the DOT, and the VE assured the ALJ that his testimony was based on his

own expertise. Tr. 70. Thus, the ALJ did not err in relying on the VE testimony.

                                          CONCLUSION

       The ALJ’s decision is free of legal error and supported by substantial evidence. The

Commissioner’s final decision is therefore AFFIRMED.

IT IS SO ORDERED.

       DATED this 23rd day of December, 2019.



                                              _______/s/ Michael J. McShane ________
                                                      Michael McShane
                                                  United States District Judge




13 – OPINION AND ORDER
